UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6504



LACY HUGHES JOHNSON,

                                              Plaintiff - Appellant,

          versus


SARGEANT SHREVE, Correctional Officer,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-202-2)


Submitted:   May 15, 2003                     Decided:   May 29, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lacy Hughes Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lacy Hughes Johnson appeals the district court’s order and

judgment dismissing under 28 U.S.C. § 1406(a) (2000) his civil

rights   complaint.       We    have   reviewed   the   record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Johnson v. Shreve, No. CA-03-202-2 (E.D.

Va. Mar. 18, 2003).           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in    the

materials      before   the    court   and   argument   would    not   aid    the

decisional process.




                                                                       AFFIRMED




                                        2